Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's reply to the previous Office action, dated November 22, 2021, has been received. By way of this reply, Applicant has cancelled claim 18.
Claims 1, 3-17, and 19-20 are pending and under examination before the Office.
The rejections of record can be found in the previous Office action, dated August 25, 2021.

Specification
The disclosure remains objected to because it contains an embedded hyperlink and/or other form of browser-executable code at paragraph 0173 on page 44. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
Claim 18 was previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13-17, and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bedoya (U.S. patent 10,774,388, cited in previous Office action).
Applicant argues that Bedoya does not teach gene expression profiling the tumor microenvironment and then adjusting the effective dose of T cells based on that gene expression profile.
Applicant's arguments have been considered fully but are not found to be persuasive.
Bedoya teaches that the sample to be analyzed may be a biopsy (col. 47, lines 19-25). Bedoya also teaches the steps of teaches a method for treating a subject having cancer, comprising determining if the subject has a difference in the expression of one or more biomarkers in a sample relative to a difference between the determined level and reference level, the method comprises adjusting the CAR-expressing cell infusion dose to achieve an anti-cancer effect (col. 17, lines 37-63). Under the broadest reasonable interpretation of the term "gene expression profiling", the method cited by Bedoya satisfies this limitation of the claim (also see ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). 
Furthermore, the assessment of gene expression in a tumor biopsy would naturally inform the characteristics of the tumor microenvironment (see, for example, Applicant's specification at para. 0162). The claims recite a single step of analyzing the expression level of the genes as recited. It does not appear that the claim language or limitations of analyzing gene expression level result in a manipulative difference in the method steps when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001). Bedoya therefore inherently teaches this limitation of the claims. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
This rejection is therefore maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bedoya in view of Galanis (US20190365836A1, cited in previous Office action) and Sebastio (US20160363593A1).
Applicant argues that Bedoya does not teach gene expression profiling the tumor microenvironment and then adjusting the effective dose of T cells based on that gene expression profile.
Applicant's arguments have been considered fully but are not found to be persuasive, for reasons explained supra.
maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Erlander (US20050239079A1) teaches gene expression profiling of tumor biopsies to assess the tumor microenvironment (para. 0168-0170).

No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644                                                                                                                                                                                            

/CHUN W DAHLE/            Primary Examiner, Art Unit 1644